DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  35 USC 112(d)/fourth paragraph requires a dependent claim to depend from a previously presented claim; however, claim 18 currently depends from claim 19. It appears this may have been a typographical error, and claim 18 was meant to depend from claim 14.  Appropriate correction is required. 
However, for the Office Action below, the dependency of the claim 18 will be addressed as is presented, such that it depends from claim 19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, 9-11, 13-16, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fontana (US-6145780). Regarding Claim 1, Fontana discloses a cable reel apparatus, comprising: a cable reel 12 for holding a coil 15 of cable, the cable reel including, a central longitudinal axis (dash dot line in Figure 5), a first flange 32 configured to be rotatably coupled to a first frame (inner surface of left 23 and left 19), the first flange having opposite inner (side with 29) and outer sides (side facing left 23), a second flange 30 separate from the first flange that is configured to be rotatably .

Regarding Claim 2, Fontana discloses the coil of cable has an inner diameter, and the hub portion is sized to be received in the inner diameter when supporting the coil of cable (depicted in Figures 4-5 and 8) (Figures 1-8).

Regarding Claim 4, Fontana discloses the first frame and the second frame are disposed on inner surfaces of a bag (11 is a bag with rigid sides) that has a payout opening (between edge of 13 and 35) for dispensing cable of the coil of cable (Figures 1-8).

Regarding Claim 5, Fontana discloses the bag is configured such that the second flange is removable from the hub portion of the first flange allowing the coil of cable to be loaded on and unloaded from the hub portion (depicted in Figures 4-5 and 8) (Figures 1-8).

Regarding Claim 7, Fontana discloses the hub portion is an annular elongated wall (depicted in Figures 4-5 and 8) (Figures 1-8).

Regarding Claim 9, Fontana discloses a cable reel apparatus, comprising: a bag (11 is a bag with rigid sides) having a base 31, a cover 13, a payout opening (between edge of 13 and 35) for dispensing cable, a first frame (left inner surface of 23 and left 19), and a second frame (right inner surface of 23 and right 19); a first flange 32 positioned on the first frame, the first flange having an inner side (side with 29) and an outer side (side facing 23), the outer side of the first flange facing the first frame; a second flange 30 separate from the first flange that is positioned on the second frame, the second flange having an inner side (side with 29) and an outer side (side facing 23), the outer side of the second flange facing the second frame; and at least one of the first and second flanges includes a hub portion 29 extending transversely from the inner side thereof, wherein the first flange and the second flange are configured to be releasably coupled to one another for supporting a coil 15 of cable on the hub portion between the first and second flanges (depicted in Figures 4-5 and 8) and3111429.00373/124092298v.1Application No.: 17/073,446Docket No.: 111429.00373 are configured to be decoupled from one another when replacing the coil of cable once dispensed from the cable reel apparatus (Figures 4-5 and 8) (Figures 1-8).

Regarding Claim 10, Fontana discloses the coil of cable is prepackaged without a reel (depicted in Step 1 of Figure 8) (Figures 1-8).

Regarding Claim 11, Fontana discloses the coil of cable is prepackaged with plastic wrap (depicted in Step 1 of Figure 8) (Figures 1-8).

Regarding Claim 13, Fontana discloses the hub portion is an annular elongated wall (Figures 1-8).



Regarding Claim 15, Fontana discloses each of the first and second flanges includes a central opening 43 for rotatably coupling to the first and second frames, respectively (Figures 1-8).

Regarding Claim 16, Fontana discloses the first flange is one-piece and the second flange is one-piece (Figures 1-8).



Regarding Claim 20, Fontana disclose the pre-wound, reel-less coil of cable is prepackaged with plastic wrap (depicted in Step 1 of Figure 8) (Figures 1-8).

Regarding Claim 21, Fontana discloses a cable reel apparatus, comprising: a bag (11 is a bag with rigid sides) having a first side (left 23) and a second side (right 23); a first flange 32 configured to be positioned at the first side of said bag, said first flange having an inner surface (surface of 32 with 29); a second flange 30 configured to be positioned at the second side of said bag; and5 111429.00373/124092298v.1Application No.: 17/073,446Docket No.: 111429.00373a hub member 29 extending from the inner surface of said first flange and releasably couple with said second flange, said hub member configured to support a coil of cable (depicted in Figures 4-5 and 8) (Figures 1-8).

Regarding Claim 22, Fontana discloses the hub member comprises a first hub portion 29 extending from the inner surface of said first flange and a second hub portion 29 extending from the inner surface of said second flange, said first hub portion is releasably coupled with said second hub portion (depicted in Figures 4-5 and 8) (Figures 1-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana (US-6145780) in view of Eisele (DE-4001250). Regarding Claims 8, 12, and 18, Fontana discloses the cable reel apparatus of claims 1, 9 and 19, as respectively advanced above, but does not expressly disclose the first and second flanges are releasably coupled by a friction fit or the means for releasably coupling the first and second flanges includes a friction fit.
However, Eisele teaches a collapsible spool comprising a first flange 1 and a second flange 2 are releasably coupled by a friction fit (depicted in Figure 2 and described in paragraphs [0020]-[0022]) (Figures 1-5). It would have been obvious to use the friction fit and surfaces of Eisele to connect the elongated wall and truncated wall of Fontana to simplify the connection and to make it quicker and easier to connect and disconnect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 9, 14, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 14-16, and 21 of U.S. Patent No. 10906771. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the patented claims; and therefore, the patented claims read on the instant claims despite the extra limitations.  As such, the patented claims render the instant claims unpatentable under non-statutory double patenting.

Claims 1-2, 4-6, 9-13, and 21-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 13-15, and 18 of copending Application No. 17/022,725 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the reference application claims; and therefore, the reference application claims read on the instant claims despite the extra limitations.  As such, the reference application claims render the instant claims unpatentable under non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-7, 9-14, 16-18, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-8, 11-14, and 16 of copending Application No. 17/073,445 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the reference application claims; and therefore, the reference application claims read on the instant claims despite the extra limitations.  As such, the reference application claims render the instant claims unpatentable under non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 7, 9, 13-14, 19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9, 11, 21, and 24 of copending Application No. 17/073,449 (reference application). Although the claims at issue are not identical, they are not the instant claims are broader in scope than the reference application claims; and therefore, the reference application claims read on the instant claims despite the extra limitations.  As such, the reference application claims render the instant claims unpatentable under non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 of copending Application No. 16/804,577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the reference application claims; and therefore, the reference application claims read on the instant claims despite the extra limitations.  As such, the reference application claims render the instant claims unpatentable under non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619